Citation Nr: 0509724	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  98-08 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for status post medial meniscectomy, right knee, with 
traumatic arthritis and limitation of motion from November 
18, 1996 to March 12, 2003.

2.  Entitlement to an evaluation in excess of 20 percent for 
status post medial meniscectomy, right knee, with traumatic 
arthritis and limitation of motion from March 13, 2003 to the 
present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from October 1967 to June 
1969.

This appeal arises from a March 1997 rating decision by the 
New York, New York Regional Office (RO) of the Department of 
Veterans' Affairs which granted service connection for a 
right knee disability and assigned an initial noncompensable 
disability rating, effective from November 18, 1996.  The 
veteran indicated timely disagreement with the rating.  By 
rating decision in May 1998, the RO granted an increased 
initial evaluation of 10 percent.  By rating decision in 
January 2005, the RO granted an increased evaluation of 20 
percent, effective from March 13, 2003.

In July 2004, the Board remanded the claim for further 
development, to include an additional VA examination.


FINDINGS OF FACT

1. The veteran's right knee disability was productive of 
complaints of pain with not more than slight limitation of 
motion from November 18, 1996 through March 12, 2003; 
recurrent subluxation or instability was not objectively 
demonstrated.

2.  After March 13, 2003, the veteran's right knee disability 
has been manifested by complaints of pain with not more than 
moderate limitation of motion; recurrent subluxation or 
instability was not objectively shown.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
service- connected status post medial meniscectomy, right 
knee, with traumatic arthritis and limitation of motion, from 
November 18, 1996 to March 12, 2003 have not been met. 38 
USCA §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5010, 5257, 
5260, 5261, 5262 (2004).

2. The criteria for a rating in excess of 20 percent for 
service- connected status post medial meniscectomy, right 
knee, with traumatic arthritis and limitation of motion, from 
March 13, 2003 to the present, have not been met. 38 USCA §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5010, 5257, 5260, 
5261, 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical and personnel records; the veteran's contentions; and 
VA examination reports dated in 1997, 1999, 2003, and 2004.  
In addition, the Board has received and reviewed letters from 
Joel Bonamo, M.D. and Salvatore J. Scalfini, M.D., F.A.C.S.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, to 
substantiate the claim.

The Board notes that the claims file also contains VA records 
for outpatient treatment between February 1999 and August 
1999 concerning treatment for unrelated conditions.  These 
records do not provide pertinent information and will not be 
discussed further.  

Disability ratings are intended to compensate for impairment 
in earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2. 
Since the veteran appealed the initial rating assigned for 
his back disorder, the entire body of evidence is for equal 
consideration. Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged." Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor. 38 
C.F.R. § 4.3. If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.
The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2004).  

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  The Board 
notes that the guidance provided by the Court in DeLuca must 
be followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).
In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71. Normal extension 
and flexion of the knee is from 0 to 140 degrees.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint. 38 C.F.R. § 4.45 (2004).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected. 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Other potentially 
applicable diagnostic codes include DC 5257 which provides 
that a 10 percent rating is warranted for slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.  A 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.

Initially, the veteran's knee disability was rated under 38 
C.F.R. § 4.71a, DC 5259 for symptomatic residuals of removal 
of a semilunar cartilage.  The maximum rating available under 
this code was 10 percent.   The veteran's disability was 
assigned a noncompensable rating because no symptomatic 
residuals were shown.

In a rating decision dated May 1998, the veteran's disability 
rating was increased to 10 percent.  In reading the rating 
action it is apparent that the 10 percent rating was 
predicated on a finding of limitation of motion with pain

DC 5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003. The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14.  (Esteban v. Brown, 6 
Vet. App. 259 (1994)). However, a separate finding must be 
based on additional disability.  In this regard, a review of 
the record shows that while the veteran reported problems 
with instability, no objective evidence of instability was 
ever documented.  Ligaments were found to be stable on all 
examinations.  Accordingly, it does not appear that a 
separate compensable evaluation under DC 5257 would be 
applicable.  See 38 C.F.R. § 4.31. 

In addition, under 38 C.F.R. § 4.71a, DC's 5260 and 5261, 
which address limitation of motion of the knee, a 10 percent 
rating is warranted when flexion is limited to 45 degrees or 
extension is limited to 10 degrees. A 20 percent rating is 
warranted when flexion is limited to 30 degrees or extension 
is limited to 15 degrees. A 30 percent rating is warranted 
when flexion is limited to 15 degrees or extension is limited 
to 20 degrees.  A 40 percent rating is warranted when 
extension is limited to 30 degrees.  And, a 50 percent rating 
is warranted when extension is limited to 45 degrees.

Furthermore, a recent VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004) held that a claimant 
who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg. 

For the period from November 18, 1996 through March 12, 2003, 
the veteran's right knee disability did not warrant a rating 
in excess of 10 percent.  A December 1996 VA examination 
report showed normal range of motion of the knees with no 
deformity or swelling.  A January 1997 letter from the 
veteran's private treating physician, Dr. Bonamo, indicated 
the veteran had arthritic changes in his knee.  A physical 
examination revealed slight genu varum deformity and 
crepitation on motion.  In April 1997, Dr. Bonamo wrote that 
the veteran complained of pain in his knee.  He had a mild 
genu varum deformity and crepidation on motion.  His 
extension was limited to 5 degrees.  X-rays indicated mild to 
moderate degenerative osteoarthritic changes.  In January 
1999, Dr. Bonamo reported that the veteran had bilateral 
osteoarthritis.  

In June 1999, the veteran underwent another VA examination.  
The examiner reviewed the veteran's C-file.  The veteran 
reported pain, stiffness, swelling, and buckling of the 
knees.  His knees did not lock, however.  The veteran's 
symptoms were exacerbated by prolonged standing and relieved 
by taking Tylenol.  The examiner reported the veteran's range 
of motion to be 0 degrees extension and flexion to 120 
degrees.  The veteran's gait was normal and there was no 
instability to medial and lateral counter pressure.  X-rays 
showed that the knee joint was normal with no joint effusion, 
fractures, or dislocations shown.  The joint was  
"relatively well maintained with no significant degenerative 
changes."

For the period from November 18, 1996 through March 12, 2003, 
the knee's range of motion was not limited to 30 degrees and 
the extension was not limited at all.  In fact flexion 
limitation would be noncompensable under the applicable 
criteria.  However, under DC 5003 even noncompensable 
limitation of motion may be rated at 10 percent.

The Board finds that there is insufficient evidence of 
functional loss due to right knee pathology to support a 
conclusion that the loss of motion in the right knee more 
nearly approximates the criteria for a rating in excess of 
the 10 percent for this period under DC 5003, 5010, 5257, 
5260 or 5261, even with consideration of 38 C.F.R. §§ 4.40 
and 4.45.

Further, the recent General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004, does not seem to apply to the veteran's 
case given that he did not meet the criteria for a 
compensable rating under DC 5260 or 5261 as the veteran's 
flexion was limited to no less than 120 degrees and extension 
was no less than 5 degrees. VAOPGCPREC 9-2004 held that 
separate ratings could be assigned when the criteria under 
Codes 5260 and 5261 were met. In the present case, there is 
no basis for a compensable rating under either of these 
Codes. The Board does not interpret the General Counsel 
opinion as providing for separate ratings for noncompensable 
limitation of flexion and limitation of extension due to pain 
and believes that the 10 percent rating for limitation of 
motion with pain (although noncompensable under Codes 5260 
and 5261) under Code 5003 is all that is permitted under that 
regulatory provision.

For the period from March 13, 2003 through the present, the 
veteran's disability does not warrant a rating in excess of 
20 percent.  The veteran underwent another VA examination on 
March 13, 2003.  He complained of intermittent pain, 
swelling, giving way, locking of the knee, and occasional 
instability.  The veteran reported his symptoms were 
exacerbated after prolonged sitting, standing, or walking.  
He could walk 3-4 blocks without an assistive device.  The 
examiner reported the veteran's range of motion was 0-120 
degrees with pain.  The knee's function was additionally 
impaired by pain, weakness, and lack of endurance.  In 
addition, the veteran's gait was slightly antalgic.  X-rays 
of the knee showed "Osgood-Schlatter disease, mild 
osteoarthritis with degenerative tear of the lateral meniscus 
and non-visualized medial meniscus (at least as likely as not 
surgically removed.)"  The diagnosis was post-traumatic 
osteoarthritis of the right knee.

In September 2004, the RO received a letter from the 
veteran's private physician, Dr. Sclafani.  He reported that 
the veteran had been examined in August and September.  The 
veteran had pain, swelling, and some loss of motion of the 
right knee.  X-rays showed some arthritic changes and an MRI 
showed "markedly degenerative medial cartilage with complete 
loss of cartilage noted, and also some mild degenerative 
lateral cartilage."  

Finally, in October 2004, the veteran underwent another VA 
examination.  He had intermittent pain, swelling, giving way, 
and locking of the right knee.  The examiner noted no 
episodes of flare-ups, dislocation, or recurrent subluxation.  
The range of motion was flexion to 130 degrees, extension to 
0, with pain and crepitus and after repetitive movements.  
The examiner reported that the knees function was 
additionally impaired by pain, weakness, and lack of 
endurance.  The veteran was able to walk normally and 
stability was within a normal range.  The diagnosis was post-
traumatic osteoarthritis and Osgood-Schlatter disease.

The veteran has already been awarded a 20 percent rating for 
his condition.  Even though the veteran may suffer functional 
impairment due to pain, the extent of functional impairment 
present is already contemplated in the 20 percent rating.  It 
is emphasized that the actual limitation of flexion shown 
does not even meet the criteria for a compensable rating, so 
obviously, functional impairment had to be factored into the 
rating to support the 20 percent rating.  As for the other 
possible rating codes, there was complaints of occasional 
recurrent subluxation in the March 2003 examination, but no 
ligamentous laxity was demonstrated.  In short, objective 
evidence of recurrent instability or subluxation continues to 
be absent and there is no basis for a separate rating under 
DC 5257.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and 
veteran's knee disability warranted no greater than a 10 
percent disability rating from November 18, 1996 to March 12, 
2003; and no greater than 20 percent from March 13, 2003 to 
the present.  In arriving at this determination, 
consideration has been given to the entire evidence of 
record.  As the preponderance of the evidence is against the 
veteran's increased rating claim, the benefit of the doubt 
rule enunciated in 38 C.F.R. § 5107 (b) is not applicable.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  
Accordingly, the claim must be denied.

II. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there was a change in the law applicable to veterans' claims 
for benefits.  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  The VCAA is applicable to all claims filed 
on or after the date 


of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).
  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's March 1997 decision that the criteria to 
establish a claim for service connection had been met and 
noncompensable rating assigned.  This notice also informed 
the appellant of the reasons and bases for the RO's decision.  
In May 2003, the veteran received notice of VA's duty to 
assist him with his claim as well as a description of what 
the evidence must show to establish entitlement to an 
increased evaluation.  In addition, the letter informed the 
veteran of VA's duty to assist him by obtaining "medical 
records, employment records, or records from other federal 
agencies" and that VA would make reasonable efforts to help 
him get other evidence necessary to support his claims, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  Finally, the 
veteran received statements of the case which further 
described the standard for adjudicating his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the RO decision, the VCAA letters, and 
SOCs sent to the appellant notified him of the information 
and evidence needed to substantiate the claims and complied 
with VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In addition, the Court's decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2004).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ adverse decision in the claim 
for an increased evaluation was made in August 1999.  
Technically, the Board concedes that the 


VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication.  However, VA 
subsequently took a reasonable approach of providing a 
section 5103 notice in a commonsense manner consistent with 
the procedural posture of the case; a rule of construction 
adopted by the United States Supreme Court in similar cases 
where procedural rules are applied retroactively.  See 
Landgraf v. USI Film Products, 511 U.S. 244, 280 (1994); 
Lindh v. Murphy, 512 U.S. 320, 328-29 (1997).  The majority 
in the Pelegrini decision intimated that failure to provide 
the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would, per se, constitute harmful error by nullifying 
the purpose of the notice in forcing a claimant to overcome 
an adverse decision and by substantially impairing the 
orderly sequence of claims development and adjudication.  
However, the Court recognized that, in situations such as 
this case there was no specific requirement that the case be 
returned to the AOJ as though the original decision was 
nullified.  The Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA's notices.

There is no basis for concluding that harmful error has 
occurred to this veteran because he received his VCAA notice 
after an initial AOJ adjudication.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence to 
support their claims.  Once this 


has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  On the facts of 
this case, the Board finds that no prejudicial error results 
in the veteran's receipt of his section 5103 notice following 
the RO's initial determination in this case, particularly 
when considering the procedural posture of the case.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC) as well as private treatment records.  In 
addition, the RO requested additional treatment records from 
Dr. Bonamo.  When these records were not forthcoming, the 
Board notified the veteran in December 2003.  The veteran was 
also afforded VA examinations for the disability at issue.  
Therefore, a remand for still another VA medical examination 
is not necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2004); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  The Board 
finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
his claim for an increased rating.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.




ORDER

A rating in excess of 10 percent for status post medial 
meniscectomy, right knee, with traumatic arthritis and 
limitation of motion from November 18, 1996 to March 12, 2003 
is denied.

A rating in excess of 20 percent for status post medial 
meniscectomy, right knee, with traumatic arthritis and 
limitation of motion from March 13, 2003 through the present 
is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


